DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-42, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 10,709, 811 (‘811). Although the claims at issue are not identical, they are not patentably distinct from each other. The current application claim 39 recites:
“A surgical graft for grafting to a patient, said graft comprising a decellularized
nipple, a decellularized areola, or a decellularized nipple attached to a decellularized areola, which decellularized nipple, areola or nipple attached to an areola substantially retains at least one cell adhesion molecule selected from the group consisting of laminin, elastin, fibronectin, and collagen VI, wherein said graft has been at least partially repopulated with cells derived from a healthy nipple, areola or nipple and areola from said patient.


Patent ‘811 claims 1 and 6-8 recite:
“A surgical graft for grafting to a patient, said graft comprising a decellularized nipple, a decellularized areola, or a decellularized nipple attached to a decellularized areola, which decellularized nipple, areola or nipple attached to an areola comprises 

6. The surgical graft of claim 1, further wherein said graft has been at least partially repopulated by cells after decellularization.  
7. The surgical graft of claim 6, wherein said cells are keratinocytes. 
8. The surgical graft of claim 7, further wherein said keratinocytes are derived from cells from said patient

It is obvious to one having ordinary skill in the art that the subject matter of the current application is merely reworded in a varied manner for example the subject matter of application claim 39 is a combination of patent claims 1 and 6-8.
 Regarding application claim 41-42 please see the combination of patent claims 9-11 which recite theses limitation in a varied manner; Claim 45 is equivalent to patent claim 18.  The patent claims would be utilized to reject the application recitations.  


Allowable Subject Matter
Claims 43-44, 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 3, 2021